              Case 1:10-cr-00082-RJS Document 208 Filed 08/04/20 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA


            -v-
                                                                              No. 10-cr-82 (RJS)
                                                                                   ORDER
DAVID ADAMS,

                                        Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

           Defendant David Adams moves for compassionate release pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i), requesting that the Court modify his sentence to time served and immediately

release him to home confinement and a period of supervised release in light of the COVID-19

pandemic. (Doc. No. 189.) 1 The government opposes Adams’s motion. (Doc. No. 191.) For

the reasons stated below, Adams’s motion is DENIED.

                                                        I. BACKGROUND

           In 2009, Adams was arrested and charged with being one of the leaders of a nationwide

marijuana trafficking organization. (See Presentence Investigation Report (“PSR”) ¶¶ 12, 13, 16;

Doc. No. 144 at 12.)              On December 15, 2010, Adams pleaded guilty pursuant to a plea

agreement with the government to one count of conspiracy to distribute and possess with intent

to distribute marijuana, in violation of 21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(A). (2d Cir.

No. 13-146, App’x at 59–69.)                 As part of the plea agreement, the parties stipulated to a

Sentencing Guidelines range of 210 to 262 months’ imprisonment. (Id. at 55.) On December 7,

2012, Judge Thomas P. Griesa sentenced Adams to a term of imprisonment of 210 months,


1
    Unless otherwise indicated, all docket citations are to 10-cr-82 (RJS).
         Case 1:10-cr-00082-RJS Document 208 Filed 08/04/20 Page 2 of 8



which Judge Griesa concluded was warranted “because of the seriousness of the crime, because

of instances of obstruction of justice, and the overall seriousness of the case.” (Doc. No. 144 at

13.) In doing so, Judge Griesa acknowledged Adams’s “serious health problems, including a

heart condition,” but noted that the Bureau of Prisons (“BOP”) “has facilities to care for all kinds

of medical problems.” (Id. at 13–14.)

       Adams appealed, arguing that his medical condition and prescribed medications

prevented him from entering a knowing guilty plea, and that his 210-month term of

imprisonment was per se unreasonable and violated the Eighth Amendment’s prohibition against

cruel and unusual punishment because, given the severity of his heart condition, it represented a

de facto death sentence.      The Second Circuit rejected both arguments and affirmed the

judgement of the district court. See United States v. Adams, 768 F.3d 219 (2d Cir. 2014). With

respect to the adequacy of Adams’s guilty plea, the Second Circuit found that although Judge

Griesa arguably should have asked Adams about his heart condition and medication at the plea

hearing, Adams nevertheless failed to establish “a reasonable probability that, but for the error,

he would not have entered the plea,” since it was only after he did not receive a below-

Guidelines sentence that he “assert[ed], for the first time [on] appeal, that his medications and

heart condition may have adversely affected his ability to enter a knowing, intelligent, and

voluntary plea.” Id. at 224. As to Adams’s sentencing challenge, the Circuit concluded that the

210-month sentence was not unreasonable, and noted that “[l]engthy prison sentences, even

those that exceed any conceivable life expectancy of a convicted defendant, do not violate the

Eighth Amendment’s prohibition against cruel and unusual punishment when based on a proper

application of the Sentencing Guidelines or statutorily mandated consecutive terms.” Id. at 225

(quoting United States v. Yousef, 327 F.3d 56, 163 (2d Cir. 2003)).

       In 2016, Adams’s mother, Rosemary Adams, attempted to file a habeas petition on her

                                                 2
         Case 1:10-cr-00082-RJS Document 208 Filed 08/04/20 Page 3 of 8



son’s behalf, arguing that Adams was “incarcerated with [a] life threatening illness” that

rendered him incapable of pursuing the motion on his own. (Doc. No. 166.) Judge Griesa

ultimately dismissed the petition, concluding that Rosemary Adams did not have standing to

bring the petition on Adams’s behalf because she had failed to demonstrate that “Adams’s heart

condition, from which he suffered at the time of his crime, his plea hearing, and his sentencing

prevents him from litigating his claim.” (Doc. No. 176 at 5.) Judge Griesa also noted that Ms.

Adams could not proceed pro se on her son’s behalf in light of the “long recognized rule that an

individual may not be represented in court by another person who is not an attorney.” (Id. at 6.)

       Following Judge’s Griesa’s passing in December 2017, this matter was reassigned to my

docket. (Doc. No. 177.) In late 2018, Adams filed a motion to reduce his sentence pursuant to

18 U.S.C. § 3582(c)(2) following a retroactive amendment to the United States Sentencing

Guidelines. (Doc. No. 181.) In urging the Court to reduce his sentence to the bottom of the

reduced Guidelines range, Adams once again made reference to his heart condition while also

noting that, “despite his medical limitations, he has enrolled in numerous educational and

vocational training courses,” including “college-level courses[] offered by Adams State College

and Ashworth College.” (Doc. No. 181 at 2.) The government opposed the motion in light of

Adams’s “history of orchestrating violent acts and engaging in obstructive conduct.” (Doc. No.

184 at 1.) On January 9, 2018, the Court granted Adams’s motion and reduced Adams’s

sentence to 168 months’ imprisonment – the low end of the revised Sentencing Guidelines range.

(Doc. No. 186.) Adams is currently housed in FCI Terminal Island in California, and has a

projected release date of March 10, 2021. (Doc. No. 189 at 2.)

       On April 8, 2020, Adams applied for compassionate release with the BOP. The BOP did

not respond for over 30 days, and having thus exhausted his administrative remedies, see United

States v. Ogarro, No. 18-cr-373-9 (RJS), 2020 WL 1876300 (S.D.N.Y. Apr. 14, 2020), Adams

                                               3
         Case 1:10-cr-00082-RJS Document 208 Filed 08/04/20 Page 4 of 8



moved for compassionate release on May 20, 2020, requesting that the Court modify his

sentence to time served and immediately release him to home confinement and a period of

supervised release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). (Doc. No. 189.) On May 15, 2020,

the government submitted a letter opposing Adams’s motion (Doc. No. 191), and on May 20,

2020, Adams submitted a reply to the government’s opposition (Doc. No. 194). Based on those

submissions, the Court concluded that Adams (1) suffers from a serious underlying heart

condition that the CDC has recognized could put him at greater risk for complications due to

COVID-19; (2) received a positive COVID-19 test on April 27, 2020; and (3) has not exhibited

any symptoms since that date. (Doc. No. 195.) In light of those facts, the Court ordered the

parties to make additional submissions to the Court regarding:

       (1) whether Defendant has manifested any symptoms of the virus since his
       positive COVID-19 test on April 27, including since Defendant last updated the
       Court on May 20; (2) whether Defendant is susceptible to continued harms from
       the virus more than 30 days after his positive diagnosis; (3) whether persons who
       have tested positive for COVID-19 are likely to become re-infected at a later date;
       (4) whether Defendant is more likely to infect third parties at FCI Terminal Island
       or if released and transported to his parents’ residence; and (5) the likelihood that
       Defendant’s positive COVID-19 test on April 27 was a false positive.

(Id.) The parties each responded to the Court’s Order. (See Doc. Nos. 196, 197.) Because both

parties agreed that a cardiology consultation would be beneficial in understanding the impact of

COVID-19 on Adams’s heart, and because the Court was unlikely to grant the extraordinary

remedy of compassionate release without additional information on this subject, the Court

ordered the BOP to arrange for Adams to be examined by a cardiologist by July 1, 2020. (Doc.

No. 198.)

       Adams was examined by a cardiologist on June 29, 2020 (see Doc. No. 204), and the

Court is now in receipt of the cardiologist report, filed under seal, and additional submissions

from the parties regarding the impact of this report on Adams’s motion for compassionate


                                                4
         Case 1:10-cr-00082-RJS Document 208 Filed 08/04/20 Page 5 of 8



release, unredacted versions of which were also filed under seal. (Doc. Nos. 206, 207.)

                                      II. APPLICABLE LAW

       “[A] court may not modify a term of imprisonment once it has been imposed except

pursuant to statute.” United States v. Roberts, No. 18-cr-528 (JMF), 2020 WL 1700032, at *1

(S.D.N.Y. Apr. 8, 2020) (quoting United States v. Gotti, No. 02-cr-743 (CM), 2020 WL 497987,

at *1 (S.D.N.Y. Jan. 15, 2020)). Section 3582(c)(1)(A) provides one such exception, often

referred to as “compassionate release.” 18 U.S.C. § 3582(c)(1)(A). Through that provision, a

court may “reduce” a defendant’s sentence where “extraordinary and compelling reasons warrant

such a reduction,” and such relief would be consistent with both the factors in 18 U.S.C. §

3553(a) and “applicable policy statements issued by the Sentencing Commission.” Id. In

relevant part, the Guidelines provide that “extraordinary and compelling” reasons include, the

“[m]edical [c]onditon of the [d]efendant” if the defendant is “suffering from a serious physical or

medical condition . . . that substantially diminishes the ability of the defendant to provide self-

care within the environment of a correctional facility and from which he or she is not expected to

recover.” U.S.S.G. § 1B1.13 App. n.1(A).

                                        III. DISCUSSION

       Adams maintains that the COVID-19 pandemic, together with his heightened risk for

complications from COVID-19 due to his underlying heart condition, merits a compassionate

release. (Doc. No. 189 at 2.) The Court disagrees.

       While it is undisputed that Adams has severe underlying health issues that would

otherwise increase his risk of complications from COVID-19, the fact remains that he has

already contracted, and seemingly recovered from, COVID-19. Once a defendant has contracted

COVID-19, a motion for compassionate release is no longer “about the adequacy of preventive

measures to ensure that a defendant does not contract the virus or the potential risk to him or her

                                                5
         Case 1:10-cr-00082-RJS Document 208 Filed 08/04/20 Page 6 of 8



– particularly due to one or more underlying health conditions – if he or she were to do so.”

United States v. Zubkov, No. 14-cr-773 (RA), 2020 WL 2520696, at *3 (S.D.N.Y. May 18,

2020); accord United States v. Davis, No. 12-cr-712 (SHS), 2020 WL 3790562, at *2 (S.D.N.Y.

July 7, 2020); see also United States v. Russo, No. 16-cr-441 (LJL), 2020 WL 1862294, at *8

(S.D.N.Y. Apr. 14, 2020) (denying relief in light of the defendant’s positive COVID-19 test

because “releasing [the defendant] from the MCC will not provide him with the protection

sought by his motion: relief from the risk of contracting COVID-19”). Instead, the Court

focuses on the impact of COVID-19 on Adams and his ability to “provide self-care” within the

correctional facility in light of his diagnosis. See U.S.S.G. § 1B1.13 App. n.1(A).

       Given Adam’s apparent recovery and the minimal impact that COVID-19 appears to have

had on him during his incarceration, the Court concludes that Adams has not established that his

COVID-19 diagnosis, combined with his underlying health defects, will “substantially diminish[]

[his] ability . . . to provide self-care.” Id. And while Adams contends that he might still suffer

undetected adverse effects from COVID-19 in the future, the Court finds that this possibility is

simply too speculative to warrant release. See United States v. Binday, No. 12-cr-152 (CM),

2020 WL 4017822, at *6 (S.D.N.Y. July 16, 2020) (denying compassionate release to a

defendant who “appear[ed] . . . to have an asymptomatic case of COVID-19”); United States v.

Davis, No. 12-cr-712 (SHS), 2020 WL 3790562, at *2–3 & n.2 (S.D.N.Y. July 7, 2020) (finding

that defendant had not shown “extraordinary or compelling” reasons for release because he had

developed only mild symptoms of COVID-19 and had recovered); United States v. Decker, No.

17-cr-738 (LAK), 2020 WL 3268706, at *1–2 (S.D.N.Y. June 17, 2020) (denying release

because, “while defendant was infected with COVID-19, the record does not suggest that he

suffered any complications from hypertension”). Moreover, Adams’s health records demonstrate

that while he has suffered from underlying health problems for many years, those conditions

                                                6
         Case 1:10-cr-00082-RJS Document 208 Filed 08/04/20 Page 7 of 8



appear to be stable and have not prevented him from caring for himself.

       The Court further finds that Adams has not shown that FCI Terminal Island is unable to

provide him adequate care. According to the government, BOP personnel conducted daily

symptom and temperature checks on Adams, and had a plan to remove him to isolation in the

event that he developed symptoms so that he might be more closely monitored. (Doc. No. 191 at

6.) And while Adams makes much of the fact that the BOP had initially expressed concern that

it would be unable to conduct a cardiologist examination by the Court’s July 1, 2020 deadline, it

was ultimately able to do so, and promptly provided those results to counsel. (See Doc. Nos.

202, 203.)

       Finally, although the Court recognizes that at least some courts have released defendants

on the basis that they could contract COVID-19 again (see Doc. No. 207 at 4–5), the Court finds

that this possibility is also far too speculative a basis to release Adams in this case. See United

States v. Davis, No. 12-cr-712 (SHS), 2020 WL 3790562, at *3 (S.D.N.Y. July 7, 2020)

(“Although the Court understands [defendant’s] concerns of reinfection, it cannot conclude that

this risk is an extraordinary and compelling reason for a significant sentence reduction.”); United

States v. Decker, No. 17-cr-0738 (LAK), 2020 WL 3268706, at *2 (S.D.N.Y. June 17, 2020)

(“However remote or probable, the possibility of reinfection is speculative, as no definitive

medical conclusions have been reached on prior infection with COVID-19 results in immunity

from future infection (as is the case with some but not all viral infections) and, if so, the duration

of any such immunity.”).

       Because the Court denies Adams’s motion on the basis that he has not shown

“extraordinary” or “compelling” reasons warranting compassionate release, the Court declines to

address whether the § 3553 factors weigh in favor of Adams’s release.

                                                 ***

                                                  7
          Case 1:10-cr-00082-RJS Document 208 Filed 08/04/20 Page 8 of 8



         Of course, the Court’s denial of Adams’s motion does not mean that Adams is

completely without options. There exist two potential remedies that can offer him the type of

relief that he is seeking. The first is a furlough under 18 U.S.C. § 3622, which would permit

Adams to be released “until the threat posed by COVID-19 subsides and [he] c[an] be safely

returned to prison to finish h[is] sentence.” Roberts, 2020 WL 1700032, at *3. The second is the

authority that the CARES Act and the Attorney General have given to the BOP to permit

prisoners to finish the remainder of their sentences in home confinement.       See 18 U.S.C.

§ 3624(c)(2). Significantly, both of these remedies are exclusively within the discretion of the

BOP; the Court lacks authority to order either one. Nevertheless, the Court trusts that the BOP

will act with appropriate sensitivity to inmates, like Adams, who suffer from high-risk

comorbidities and who have already served the bulk of their sentences.

                                       IV. CONCLUSION

         For the reasons set forth above, Adams’s motion is DENIED. The Clerk of the Court is

respectfully directed to terminate the motions pending at document numbers 189, 194, 196, and

207.

SO ORDERED.

Dated:         August 4, 2020
               New York, New York


                                                   RICHARD J. SULLIVAN
                                                   UNITED STATES CIRCUIT JUDGE
                                                   Sitting by Designation




                                               8
